993 F.2d 1531
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Chester P. SOLING, Plaintiff, Appellant,v.Nicholas F. BRADY, et al., Defendants, Appellees.
No. 92-2320.
United States Court of Appeals,First Circuit.
May 28, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Chester P. Soling on brief pro se.
A. John Pappalardo, United States Attorney, and Karen L. Goodwin, Assistant U.S. Attorney, on brief for appellees.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Cyr, Circuit Judges.
Per Curiam.


1
Plaintiff Chester P. Soling appeals from a district court order dismissing his complaint against former Treasury Secretary Nicholas Brady for lack of subject matter jurisdiction.1  Soling's complaint alleged that the Federal Express Company refused to service him because he did not have a credit card and that he was denied the use of New York City's transit system because he did not have exact change or tokens.  The complaint sought a judgment requiring the Treasury Department to honor the pledge appearing on U.S. bills (i.e.-"This note is legal tender for all debts, public and private").


2
We have carefully reviewed the record and the parties' briefs on appeal.  We agree that the district court properly dismissed this action for lack of subject matter jurisdiction, there being no applicable waiver of sovereign immunity to support the plaintiff's complaint.  See Coggeshall Development Corp. v.  Diamond, 884 F.2d (1st Cir. 1989).  Cf. Nemser v.  New York City Transit Authority, 530 N.Y.S. 2d 493, 494 (Sup. 1988).  Accordingly, the judgment of the district court is affirmed.



1
 The complaint also named as defendants the United States Treasury Department and Treasurer Catalina Vasquez Villalpando